Citation Nr: 1508676	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-32 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for sciatica in the right leg.

2. Entitlement to service connection for sciatica in the left leg.

3. Entitlement to service connection for chemical sensitivities.

4. Entitlement to service connection for fibromyalgia.

5. Entitlement to service connection for bronchitis.

6. Entitlement to service connection for asthma.

7. Entitlement to service connection for hearing loss in the left ear.

8. Entitlement to service connection for radiculopathy in the right arm.

9. Entitlement to service connection for radiculopathy in the left arm.

10. Entitlement to service connection for tension headaches.

11. Entitlement to service connection for muscle pain.

12. Entitlement to service connection for short-term memory loss.

13. Entitlement to service connection for a respiratory disorder.

14. Entitlement to service connection for chronic fatigue syndrome.

15. Entitlement to service connection for a thoracic spine disability, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

16. Entitlement to service connection for a chronic left shoulder disability, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

17. Entitlement to service connection for a chronic right shoulder disability, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

18. Entitlement to service connection for a skin rash, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

19. Entitlement to service connection for numbness and tingling in the limbs, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

20. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness or medically unexplained multisymptom illness.

21. Entitlement to an initial compensable rating for hearing loss in the right ear.

22. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

23. Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2002 to August 2002 and from February 2003 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.  At hearing, the Veteran requested that the record be held open for 60 days to allow for the submission of additional evidence.  The 60 days having passed and no additional evidence having been received, the Board will adjudicate the claims.

The Veteran was previously represented by attorney David L. Huffman; however, VA cancelled his accreditation effective August 8, 2014.  In September 2014, the Board notified the Veteran that Mr. Huffman's authority to represent VA claimants had been revoked and provided him with an opportunity to appoint another representative.  He was notified that if he failed to respond within 30 days, it would be assumed that he wished to represent himself.  He failed to respond.  Therefore, the Board assumes he wishes to proceed without a representative. 

The issue of entitlement to service connection for a dental disability, to include as due to exposure to hexavalent chromium, was raised by the Veteran at his VA examination in October 2010.  This issue has not been addressed by the RO and the Board does not have jurisdiction to address it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for thoracolumbar strain, right and left shoulder strains, skin rash, fatigue, muscle aches, tension headaches, respiratory disability and numbness and tingling in the limbs are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2014 hearing, the Veteran indicated his desire to withdraw from consideration his claims of service connection for sciatica in the left and right leg, fibromyalgia, bronchitis, asthma, and chemical sensitivities.

2.  The Veteran does not have left ear hearing loss for VA purposes.

3.  The Veteran does not have radiculopathy of the right and left arms, short term memory loss, or chronic fatigue syndrome.

4.  The Veteran's PTSD is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired judgment, depression, anxiety, and obsessional rituals; impairment of functioning in most areas has not been demonstrated.

5.  The Veteran's irritable bowel syndrome is manifested by alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claims of service connection for sciatica in the left and right leg, fibromyalgia, bronchitis, asthma, and chemical sensitivities have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

3. The criteria for service connection for radiculopathy of the right and left arms, short term memory loss, and chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4. The criteria for an initial disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

5. The criteria for an initial disability of 30 percent for IBS have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.113, 4.114, Diagnostic Code 7319 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2010 and November 2010.  The Veteran asserted that the examinations were inadequate, but did not specify the basis for his arguments.  For the audiology examination he asserted that either the equipment was faulty, or the examiner was faulty, because he earnestly believes he has hearing loss in the ear.  For the irritable bowel syndrome, he only alleges, without explanation, that the examination was inadequate.  The Board has reviewed the examination reports, and finds that they provided the appropriate clinical findings and recitation of the Veteran's symptoms.  The examinations are adequate.  The Board has reviewed and considered all of the medical evidence of record and finds that the VA examination findings largely conform to those shown on regular medical treatment.  In those areas where the examinations might be lacking, the applicable claims have been remanded below.  Thus, the Board finds no reason for any additional examination on the issues decided below.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

At the January 2014 Board hearing, which has been reduced to writing, the Veteran withdrew his appeals for service connection for sciatica in the left and right leg, fibromyalgia, bronchitis, asthma, and chemical sensitivities.

As there remain no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Facts and Analysis

Left Ear Hearing Loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was provided a VA audiological examination in November 2010 which showed normal hearing acuity in his left ear.  This conclusion was based on pure tone thresholds of 25, 20, 20, 15, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  His speech recognition testing in his left ear was 94 percent.

While the Veteran has reported difficulty hearing in his left ear, the audiometric testing on examination has failed to show results which meet the definition of a hearing loss disability in that ear as set forth in 38 C.F.R. § 3.385.  The requirements for hearing loss disability are both mechanical and strict and the Veteran's subjective experience, while relevant, is of less evidentiary value than the scientific test results on examination.  In short, the criteria for service connection for left ear hearing loss are not met.


Radiculopathy

The Veteran seeks service connection for radiculopathy in the right and left arms.  He specifically informed the VA examiner in October 2010 that his symptoms with respect to these claims were numbness and tingling in his arms and hands when he placed them under his pillow to sleep.  

After a full physical examination, the VA examiner found no basis for diagnosis of a disability related to the Veteran's symptoms claimed as radiculopathy in the right and left arms.  It was her opinion that the symptoms described by the Veteran instead constituted a normal physiological response to the positioning of his arms.

The Board has considered the Veteran's own statements in support of his claim, but finds that the diagnosis of neurologic disability is outside the capabilities of a layperson.  Indeed, as the VA examiner pointed out, the Veteran's symptoms are caused by the positioning of his arms, demonstrating that a layperson cannot distinguish between normal physiological responses and an underlying neurologic disorder.  Moreover, even if he were capable of self-diagnosing a neurologic disorder, the probative value of his diagnosis would be outweighed by that of the VA examiner, who clearly has more education, training and expertise in diagnosing maladies than the Veteran.

As no disability was found by the VA examiner, the basic requirements for service connection for radiculopathy of the right and left arms have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Short-term Memory Loss

The Veteran seeks service connection for short term memory loss with poor concentration and a cognitive disorder.  A private examination in August 2010 noted that the Veteran had normal cognitive function, and he performed in the average range on testing of concentration and memory.  On psychiatric examination in October 2010, the examiner noted his intellectual functioning to be grossly within normal limits, and he had no memory loss other than some repressed memories of specific situations in Iraq.  The Veteran reported that his memory had improved "since he sobered up."

Inasmuch as neither the private nor the VA examinations showed any evidence of memory, concentration, or cognitive dysfunction on testing and evaluation, the basic requirements for service connection for this disability have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board additionally notes that service connection is in effect for PTSD, and that the rating criteria for PTSD specifically include memory problems.

Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome, to include as part of a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.117.  On October 2010 VA examination, the examiner noted that the Veteran had complaints of fatigue with poor sleep since serving in Iraq.  His symptoms did not wax and wane, and there was no evidence of pharyngitis or lymphadenopathy.  As a result, the VA examiner determined that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.

Inasmuch as chronic fatigue syndrome is not manifested, the requirements for service connection for this disability have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Notably, the Veteran still has a claim pending for fatigue as part of an undiagnosed illness, and this claim is remanded below.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Facts and Analysis

Right Ear Hearing Loss

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  38 C.F.R. § 4.85.  

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the pure tone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id. 

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

The Veteran was provided a VA audiological examination in November 2010 which showed hearing loss in the right ear which satisfied the requirements of 38 C.F.R. § 3.385.  Specifically, the Veteran's puretone thresholds were 25, 20, 40, 20, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  His right ear speech recognition testing was 94 percent.

Although the impaired hearing acuity in the right ear met the definition of a disability under VA guidelines, the assigned disability rating was 0 percent or noncompensable.  This was based on the Veteran's puretone thresholds translating to a Roman Numeral I on Table VI, while the lack of a hearing impairment in the left ear also translates to no more than a Roman Numeral I.  The combined values from Table VI, when factored into Table VII, yield a 0 percent, or noncompensable disability rating.  

The Board notes the Veteran's contentions that his hearing loss is more severe than the noncompensable rating awarded contemplates.  While the Veteran is considered competent to provide evidence of his symptoms, including impaired hearing, the evidentiary value of that evidence is less than that afforded to the measurement of hearing acuity by scientific testing methods on VA examination.  The Veteran has not demonstrated an exceptional pattern of hearing loss as described by 38 C.F.R. § 4.86, nor has he demonstrated a compensable level of impairment on speech recognition testing.  As such, the strict application of the mechanical values set forth in 38 C.F.R. § 4.85 is required and there is no basis for awarding a compensable disability rating.


PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

The Veteran seeks a higher disability rating for his PTSD than the currently assigned 30 percent.  In this instance, the Veteran has chosen not to receive regular VA mental health treatment.  An assessment of his disability will be based on the findings of two examinations.

The Veteran was provided a private examination for his PTSD in August 2010.  At that time, he reported that he had difficulty expressing his thoughts, that he was often depressed, and that he suffered from nervousness and anxiety.  Cognitive functioning and memory were evaluated and shown to be normal, as was his ability to perform the activities of daily living and his judgment and insight into his own behaviour.  He denied having any suicidal ideation and there was no evidence of delusions or hallucinations or breaks with reality.  Objective testing showed signs of depression, anxiety, and hyperarousal.  Additional symptoms included difficulty sleeping, irritability, nightmares, trust deficiencies, and loss of interest in pleasurable activities.  The examiner diagnosed PTSD, major depression, generalized anxiety, and panic disorder with agoraphobia; she assigned a GAF score of 40, noting major impairment in functioning, multiple disabilities, and difficulty maintaining employment.

The Veteran underwent a VA psychiatric examination in in October 2010, and reported that he was employed as a mechanic at a bowling alley.  He reported moderate symptoms of PTSD on a daily basis, including intrusive memories and anxiety.  He had a steady girlfriend and two children, but had been divorced twice and had only limited contact with his oldest child.  He his former friends were associated with his past substance abuse so he no longer had contact with them; her preferred to fish and play video games.  On examination he had no suicidal or homicidal thoughts, had good insight but poor judgment and exhibited no signs of delusions or hallucinations.  He was able to maintain activities of daily living and had good memory and concentration.  He reported ritualistic hand washing and checking of locks, ongoing depression and anxiety, and sleep impairment.  The examiner noted that the Veteran's PTSD diagnosis subsumed other mental disorders, including opioid abuse, panic, agoraphobia, depression, and generalized anxiety.  The examiner assigned a GAF score of 60 and noted that the Veteran was mentally competent for VA benefits purposes and that his mental health had improved with his sobriety.  The examiner described the effects of PTSD as resulting in occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily.

Upon review of the evidence of record, the Board finds that the Veteran's PTSD should properly be rated as 50 percent disabling.  Specifically, the Veteran's symptomatology appears productive of reduced reliability and productivity, with poor judgment shown on examination, ritualistic hand washing which interfered with daily activities, and near continuous anxiety and depression.  In particular, the Board notes that the effects of the other mental health disabilities, including agoraphobia, panic disorder, and generalized anxiety, are subsumed within the PTSD diagnosis and must be considered as part of that disability picture under Mittleider v. West, 11 Vet. App. 181 (1998).  

A still higher, or 70 percent, disability rating is not warranted here because the Veteran has not demonstrated deficiencies in most areas of social and occupational functioning.  Specifically, he has custody of one of his children, lives near family members, and has a long-term relationship.  He has not demonstrated impaired impulse control, suicidal ideation, or irrational thinking, and his ability to function appropriately is not in question.  As such, the disability picture does not indicate that a rating higher than 50 percent is warranted.  38 C.F.R. § 4.130.


IBS

The Veteran seeks an initial disability rating higher than the 10 percent currently assigned for his IBS.  IBS (irritable bowel syndrome) is rated under Diagnostic Code 7319 for irritable colon syndrome.  Under the rating criteria, a 10 percent evaluation is assigned for moderate IBS, with frequent episodes of bowel disturbance with abdominal distress.  A maximum disability rating of 30 percent is warranted for severe IBS productive of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

At the October 2010 VA examination, the Veteran reported gastrointestinal symptoms of diarrhea, constipation, nausea, and bloating.  He stated that he either had diarrhea or constipation and that it went back and forth from one extreme to the other.  He typically had bowel movements only a couple of times per week, but then once a week would have diarrhea with up to 10 bowel movements per day.  Constipation was accompanied by cramping and pain which was alleviated by bowel movements.  He had nausea two or three times per month, and vomited about once a month; he had not sought treatment for these symptoms.

The record shows that the Veteran has alternating diarrhea and constipation with frequent abdominal distress.  The Board finds that the Veteran's IBS more nearly approximates the criteria for a 30 percent evaluation.

As already indicated, a maximum 30 percent evaluation is assignable under Diagnostic Code 7319.  The only other potentially applicable Diagnostic Code relative to gastrointestinal disabilities which might pertain to the Veteran's specific symptomatology which would offer a higher disability rating is Diagnostic Code 7323, for ulcerative colitis.  Ulcerative colitis which is severe and results in numerous attacks per year productive of malnutrition is rated as 60 percent disabling; symptoms which are pronounced and result in marked malnutrition, anemia, and general debility are rated as 100 percent disabling.  In this instance, the record does not show that the Veteran's IBS results in any malnutrition or other debility, so the provisions of Diagnostic Code 7323 are not for application.


The Veteran's IBS symptoms are consistent with the disability picture described for a 30 percent rating, specifically alternating diarrhea and constipation.  Under Diagnostic Code 7319, no higher disability rating is possible.  Moreover, no other rating criteria for gastrointestinal disabilities are applicable, based on the symptoms exhibited by the Veteran.  As such, the veteran is entitled to a 30 percent evaluation, but not higher, for his IBS.  38 C.F.R. § 4.114. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of reduced reliability and productivity due to PTSD and severe alternating diarrhea and constipation due to IBS.  The rating criteria provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate and referral for extraschedular consideration is therefore not required under 38 C.F.R. § 3.321(b)(1).


ORDER

The claim of entitlement to service connection for sciatica in the right leg is dismissed.

The claim of entitlement to service connection for sciatica in the left leg is dismissed.

The claim of entitlement to service connection for chemical sensitivities is dismissed.

The claim of entitlement to service connection for fibromyalgia is dismissed.

The claim of entitlement to service connection for bronchitis is dismissed.

The claim of entitlement to service connection for asthma is dismissed.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for radiculopathy of the left arm is denied.

Entitlement to service connection for radiculopathy of the right arm is denied.

Entitlement to service connection for short-term memory loss is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to an initial compensable disability rating for right ear hearing loss denied.

Entitlement to an initial disability rating of 50 percent for PTSD is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating of 30 percent for IBS is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The Veteran was afforded a VA examination in October 2010 to address the multiple issues on appeal.  Not all of the disabilities were adequately addressed at the examination.  As such, a new examination and opinion is warranted on remand to address the claims of service connection for thoracolumbar strain, right and left shoulder strains, skin rash, fatigue, muscle aches, tension headaches, respiratory disability and numbness and tingling in the limbs.  The Board notes that many of these claims include symptoms of undiagnosed or medically unexplained multisymptom illnesses and directs that full consideration be given as to whether the Veteran manifests such a disability.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran an appropriate VA examination to address his remaining appeals.  Specifically, the examination should consider all of the symptoms reported by the Veteran with respect to thoracolumbar strain, right and left shoulder strains, skin rash, fatigue, muscle aches, tension headaches, respiratory disability and numbness and tingling in the limbs.  Consideration should be given to an appropriate diagnosis for each symptom and to whether any combination of such symptoms might denote the existence of an undiagnosed or medically unexplained chronic multisymptom illness as described in 38 C.F.R. § 3.117.

With respect to the claims of muscle aches and numbness and tingling in the limbs, the examiner should evaluate the Veteran's knees and assess any specific disabilities or injuries to the knees.

With respect to the claim of skin rash, the Veteran should be asked to provide photographic documentation of the rash during its active phase for the examiner to consider if the examination cannot be scheduled during an active phase.

With respect to the complaint of fatigue and headaches, the examiner is asked to consider the Veteran's reports of a life-long diagnosis of thalassemia and to address the relevant symptoms of that disability.  Further, the examiner should indicate if the Veteran's thalassemia is shown to have worsened during service beyond the normal course of the disease and, if so, to provide an estimate of the pre-service level of disability and of the post-service level of disability.

In addition, with respect to each of the disabilities on appeal, the examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that such disability was incurred in or aggravated by his military service.

Consideration should be given to the Veteran's description of symptoms and to his description of events in service which may be related to those symptoms.  The examiner should review the complete claims file, to include a copy of the transcript of the hearing, to understand the disabilities on appeal.  

The examiner should provide the rationale for all opinions offered.  In addition, the examiner should provide either a copy of or a full citation to any medical journal articles or other research which informs the opinion.  

2. On completion of the foregoing, the claims remaining on appeal should be readjudicated.  If any aspect the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


